Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-18 are pending in the current application.
Claims 1-17 are withdrawn from consideration (see discussion, below).
Claim 18 is examined in the current Application.






Election/Restrictions
Applicant’s election of claim 18 in the reply filed on October 27th 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 27th 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18: The phrase “Zn-chlorophyll complexes comprise between 15% to 75% and less than 0.0075% of Zn” renders the claim indefinite, because it is unclear what the Zn-chlorophyll complexes comprise of between 15% and 75%, and whether the complexes, buffer, or treated olives comprise less than 0.0075% Zn. Applicant is urged to correct and/or clarify the metes and bounds of the phrase and the claim as recited without introducing new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Segner et al (US 4,473,591) in view of NPL Von Elbe et al., “Chemistry of Color Improvement in Thermally Processed Green Vegetables” (from “Quality Factors of Fruits and Vegetables”, ACS Symposium Series, pp. 13-28 (1989)).

Regarding claim 18: Segner discloses a method of retaining the green color of canned green vegetables (i.e., chlorophyll containing vegetables) by thermally treating the vegetables with acidic buffered solution comprising 40ppm to 150ppm of zinc ion (e.g., zinc acetate) in order to form complexes (see Segner abstract; from column 3, line 51 to column 4, line 53; claim 1). Since the zinc content recited in claim 18 overlaps the zinc content in Segner, a prima facie case of obviousness exists. Segner also discloses that complexes form, but fails to disclose the relative contents of complexes form; However, Von Elbe discloses that in order to obtain acceptable green color, approximately 40% of the chlorophyll derivatives must complex with zinc (see Von Elbe 
As to the Olives recited in claim 18: Segner discloses a method of retaining the green color of canned green vegetables (i.e., chlorophyll containing vegetables), while the green vegetables do not appear to be fermented, Segner fails to specifically disclose olives; However, given the fact that olives are known to be green and comprise chlorophyll, and since maintaining canned olives green is commonly desired, it would have been obvious to a skilled artisan to have processed green unfermented olives with acid buffered solution of zinc compound followed by an alkaline treatment, as disclosed in Segner, and thus arrive at the claimed limitations.
Even though Segner fails to disclose the process of treating the green vegetables as disclosed in claim 16, it is noted that the recited green vegetable (i.e., unfermented olives) are limited and defined by process limitations, as such, the patentability of the unfermented olive product and not the recited process steps must be established. As set forth in MPEP §2113, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this case, Segner discloses green vegetables where the green color was retained by thermal treatment with acid buffered solution of zinc compound followed by an alkaline treatment, which reasonably appears to be similar to the green vegetable treated recited in the claims, and thus Jacela meets the claimed limitations. 
In the alternative, any slight differences in the composition as a result of the recited process steps would have been obvious to one of ordinary skill in the art and well within the ordinary level of skill to have produced.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792